Citation Nr: 1129139	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  02-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 percent prior to November 13, 2001 for a major depressive disorder.

2.	Entitlement to an initial evaluation in excess of 30 percent from November 13, 2001 to November 8, 2004 for a major depressive disorder.

3.	Entitlement to an initial evaluation in excess of 50 percent from November 9, 2004 to September 15, 2010 for a major depressive disorder.

4.	Entitlement to an initial evaluation in excess of 70 percent as of September 16, 2010 for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection and assigned an initial rating for major depressive disorder.  Subsequent rating actions increased that rating as noted on the title page.  

This case was previously brought before the Board in December 2009 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal, to include scheduling him for a VA examination.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel board hearing at the RO in his October 2008 Form 9.  The Veteran was scheduled for a hearing on September 3, 2009.  He failed to report to the hearing.  He indicated in a March 2010 statement that he had been out of the country at the time of his hearing, and although he notified the St. Louis RO of his updated mailing address, he did not receive a hearing notice.  He stated that he contacted the St. Louis RO after he missed his hearing to try and reschedule, but he was told that there was no evidence he had ever requested a hearing.  

The record includes several letters from the Veteran to the RO dated before and after the September 2009 scheduled hearing regarding his proper address and the RO's mailing of various notices and correspondence to an incorrect address.  In light of the Veteran's statement that he was out of the country at the time of the September 2009 Board hearing and the evidence in the claims file that includes addresses in different states on several occasions around the time he was scheduled for his hearing, the Board finds the Veteran has shown good cause for his failure to report.  See e.g., January 2009 VA online inquiry; see also 38 C.F.R. § 20.702(c).  The Veteran has not been rescheduled for a hearing and as such, it is appropriate to remand this claim.

Accordingly, the case is REMANDED for the following action:

Determine if the Veteran still desires a hearing and if so, schedule him for a hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

